DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10656220 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a display device comprising: a display panel; a conductive layer disposed under the display panel; a first flexible printed circuit board comprising a first substrate portion having a side connected to the display panel, a bending portion extending from the first substrate portion, and a second substrate 
Claims 2-16 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 17 is allowed since the claim recites a display device comprising: a display panel; a conductive layer disposed on the display panel; a flexible printed circuit board comprising a first substrate portion having a side connected to the display panel, a second substrate portion disposed under the conductive layer, and a bending portion connecting the first substrate portion and the second substrate portion to each other, wherein the first substrate portion overlaps the display panel, and the second substrate portion comprises a sensing pattern overlapping the conductive layer, a driver chip connection portion spaced apart from the sensing pattern, and a connection line electrically connecting the first sensing pattern and the driver chip connection portion to each other; a pressure sensor disposed between the second substrate portion and the conductive layer, wherein the pressure sensor is adjacent to the sensing pattern, and is 
Claims 18-20 are allowed as being dependent upon aforementioned independent claim 17.
The closest prior art by Gisby et al. (hereinafter Gisby – US Doc. No. 20190339141) discloses a strain sensor printed on a flexible circuit board that measures capacitance between the layers of the substrate.  Gisby does not disclose a display device comprising: a display panel; a conductive layer disposed under the display panel; a first flexible printed circuit board comprising a first substrate portion having a side connected to the display panel, a bending portion extending from the first substrate portion, and a second substrate portion extending from the bending portion and disposed under the conductive layer, wherein the first substrate portion overlaps the display panel, and the second substrate portion comprises a first sensing pattern overlapping the conductive layer, a driver chip connection portion spaced apart from the first sensing pattern, and a first connection line electrically connecting the first sensing pattern and the driver chip connection portion to each other; a coupling portion disposed between the second substrate portion and the conductive layer and coupling the second substrate portion and the conductive layer together, wherein the coupling portion is adjacent to the first sensing pattern; and a driver chip mounted on the second substrate portion and electrically connected to the driver chip connection portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694